                   Case 19-11066          Doc 32      Filed 06/02/19       Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                                          District of Maryland

                                                  *
In re:
                                                  *
BARBARA PYE                                                Chapter 7
                                                  *
Debtor(s)                                                  Case No. 19-11066
                                                  *

                MOTION REQUESTING WAIVER OF REQUIREMENT OF
                 11 USC §521 TO FILE AND PRODUCE TAX RETURNS

         Barbara Pye, Debtor by and through her attorney, Kim Parker, Esq., and the Law Offices

of Kim Parker, PA., hereby moves this Honorable Court to Waive the Requirement file and

produce Tax Returns upon demand pursuant to 11 USC §521, and sets forth the following

reasons in support thereof:

    1. On or about January 27th , 2019 Debtor filed a Voluntary Chapter 7 Petition which was assigned

         the above referenced case number.

    2. The Debtor is retired and receives social security benefits and is not required to file tax returns.

    3. Accordingly, Debtor is not required to file tax returns for the stated period and request

         waiver of the filing and document production requirements of 11 USC §521.

         WHEREFORE, based upon the foregoing circumstances described herein Debtor

respectfully requests that this Honorable Court waive the requirement 11 USC §521 to file and produce

copies of tax return upon demand of appropriate parties.



                                                                   Respectfully submitted,

                                                                   /s/Kim Parker, Esq.

                                                                   Kim Parker, Esq., Trial Bar #23894
                                                                   Law Offices of Kim Parker, PA
                                                                   2123 Maryland Ave
                                                                   Baltimore, Maryland 21218
                                                                   Tel: 410-234-2621
                 Case 19-11066       Doc 32    Filed 06/02/19     Page 2 of 2



                                                           Fax:410-234-2612
                                                           kp@kimparkerlaw.com

                               CERTIFICATE OF SERVICE

        I hereby certify that on this 27th day March, 2019 of the foregoing Motion to Requesting
Waiver of 11 USC §521 was mailed by electronic to : Chapter 7 Trustee, Cheryl Rose,
trusteerose@aol.com and to all Creditors of record postage pre-paid.


                                                           /s/ Kim Parker
                                                           ____________________________
                                                           Kim Parker, Esq.,
